                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                      )
                                               )
                Plaintiff,                     )       ORDER RE MOTION
                                               )       FOR FURLOUGH AND
                                               )       RECONSIDERATION OF
         vs.                                   )       DETENTION PENDING TRIAL
                                               )
                                               )       Case No.: 1:18-cr-34
Christopher Golberg,                           )
                                               )
                Defendant.                     )


         Defendant was charged in an Indictment with the offenses of conspiracy to distribute and

possession with intent to distribute a controlled substance and maintaining a drug-involved premise.

A detention hearing was held on February 20, 2018 and defendant was released pending trial. On

or around August 3, 2018, the court issued an arrest warrant for defendant based on his

noncompliance with the terms of his supervised release—mainly several positive test results for

methamphetamine and failing to contact Pretrial Services. Defendant evaded arrest until September,

11, 2018. The U.S. Marshals found defendant hiding in the insulation of his attic. Defendant is

currently detained at the Heart of America Correctional Facility in Rugby, North Dakota pending

trial.

         On October, 15, 2018, defendant filed a motion for furlough and reconsideration of the order

of detention pending trial. Defendant asks to be released to obtain a chemical dependency evaluation

at the New Freedom Center in Bismarck, North Dakota. He further asks that if the New Freedom

Center has available beds that he be allowed to enter into inpatient treatment at the facility. The

government opposes defendant’s motion.


                                                   1
       The court concludes that defendant is not an appropriate candidate for a substance abuse

evaluation and inpatient treatment placement, based on defendant’s history of noncompliance with

Pretrial Services and his history of evading arrest. The defendant’s motion for furlough and

reconsideration of detention pending trial is DENIED.

       Dated this 23rd day of October, 2018.


                                            /s/ Charles S. Miller, Jr.
                                            Charles S. Miller, Jr., Magistrate Judge
                                            United States District Court




                                               2
